Citation Nr: 0604457	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  03-24 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a left eye disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran served on active duty from July 1969 to December 
1976.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In that rating decision, in pertinent part, the RO determined 
that new and material evidence had not been received to 
reopen a previously denied claim for service connection for a 
left eye disability.  The veteran's disagreement with that 
determination led to this appeal.  In May 2004, the Board 
remanded the appeal for additional development, and it is now 
before the Board for further appellate consideration.  


FINDINGS OF FACT

1.  In a decision dated in April 1992, the RO denied service 
connection for a left eye disability on the basis that new 
evidence had not been received regarding incurrence of a left 
eye disability in service; the RO notified the veteran of its 
April 1992 decision and informed him of his appellate rights, 
but the veteran did not appeal.  

2.  The new evidence received since the April 1992 RO 
decision does not relate to a material fact necessary to 
substantiate the claim, and the remainder of the evidence is 
duplicative or cumulative of evidence previously of record; 
the added evidence does not raise a reasonable possibility of 
substantiating the claim for service connection for a left 
eye disability.  


CONCLUSIONS OF LAW

1.  The April 1992 rating decision that denied service 
connection for a left eye disability is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104 (2005).  

2.  Evidence received since the April 1992 rating decision 
denying service connection for a left eye disability, which 
was the last final denial with respect to this issue, is not 
new and material; the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), now codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 &West 
Supp. 2005).  Regulations implementing the VCAA are at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  These new 
provisions redefine the obligations of VA with respect to the 
duty to assist and include an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the May 2003 RO rating decision, the July 2003 
Statement of the Case, the December 2005 Supplemental 
Statement of the Case, and the April 2003 and May 2004 
letters sent to the veteran by VA, adequately informed him of 
the information and evidence needed to substantiate his claim 
and notified him what evidence VA would obtain and what 
evidence he should provide.  

The Statement of the Case set forth the laws and regulations 
applicable to service connection claims and in the rating 
decision, the Statement of the Case, the Supplemental 
Statement of the Case and in the April 2003 and May 2004 
letters, the veteran received notice of the definition of new 
and material evidence required to reopen his previously 
denied claim.  The April 2003 and May 2004 letters informed 
the veteran that although VA would try to help him get such 
things as medical records, employment records, or records 
from other Federal agencies, it was still his responsibility 
to make sure theses records were received by VA.  The letters 
specifically advised the veteran that it was his 
responsibility to make sue that VA received all requested 
record not in the possession of a Federal department or 
agency.  In addition, the May 2004 identified what evidence 
VA would obtain and requested the veteran to identify and 
provide release authorizations for medical records pertaining 
to his claim and specifically requested that he provide any 
additional information or evidence he had pertaining to his 
claim.  

While not all notice provided to the veteran was given prior 
to the first RO adjudication of the claim, notice was 
complete prior to the transfer and certification of the case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the case was 
readjudicated, and a Supplemental Statement of the Case was 
provided to the veteran.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  

In view of the foregoing, the Board finds that the veteran 
received notice and was aware of the evidence needed to 
substantiate his claim and the avenues through which he might 
obtain such evidence and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Thus, all necessary action has been taken to 
provide the veteran with notice required by the VCAA and as 
interpreted by the United States Court of Appeals for 
Veterans Claims (Court) in its decisions in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004), and Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  38 U.S.C.A. 
§ 5103A.  The veteran's service medical records and VA 
medical records were previously of record, with the earliest 
such record dated in 1987.  The veteran has stated that he 
received treatment at the Dallas VA Medical Center starting 
in 1978 and was given service-connected status at the eye 
clinic because of his left eye.  In May 2004, the Board 
remanded the case for action to attempt to obtain additional 
records of treatment at the VAMC in Dallas, Texas, to include 
attempting to obtain records of treatment from January 1978 
to December 1987.  The VAMC was not able to provide the 
requested records, and in a memorandum dated in July 2005, a 
representative from the VAMC stated that he had attempted to 
locate the veteran's records by all means at his disposal.  
He stated that the requested records did not exist and that 
other attempts to locate them would have a negative result.  
In view of this statement, the Board finds that it is 
reasonably certain that VA medical records for the veteran 
during the period from 1978 to 1987 do not currently exist 
and that any further attempts to obtain those records would 
be futile.  The Board therefore concludes that the duty to 
assist has been fulfilled to the extent possible.  

With regard to the application to reopen the claim for 
service connection for a left eye disability, there is no 
duty to provide an examination or medical opinion except when 
new and material evidence has been presented or secured, as 
described in section 5108 of title 38 United States Code.  38 
U.S.C.A. § 5103A(f).  Since denial of the claim by the RO in 
April 1992, VA has received no relevant evidence on the issue 
of whether the veteran has a left eye disability related to 
service.  Providing a medical examination or obtaining a 
medical opinion would, under the circumstances, constitute a 
de facto reopening of the claim where no pertinent evidence 
has been received since the last final denial.  The VCAA does 
not require that a claim be reopened where no new and 
material evidence has been received.  See 38 U.S.C.A. § 
5103A(f); 38 C.F.R. § 3.159(c)(4)(C )(iii).  

As VA as fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Law and Regulations

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  With 
chronic disease shown as such in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b) (2005).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).  

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

New and Material Evidence

In general, decisions of the agency of original jurisdiction 
(the RO) or the Board that are not appealed in the prescribed 
time period are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2005).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  Knightly v. Brown, 6 Vet. App. 200 
(1994).  Evidence presented since the last final denial on 
any basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence had 
been presented), will be evaluated in the context of the 
entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Amendments to 38 C.F.R. § 3.156(a) made in 2001 revised the 
standard for new and material evidence, and those amendments 
apply to this claim.  As relevant here, new and material 
evidence is defined as follows:  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative. Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  For the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Duran v. Brown, 7 Vet. App. 216 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Following notification of an initial review and adverse 
determination by the Regional Office, a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.  

In a May 1977 rating decision, the RO, in pertinent part, 
denied service connection for an eye injury and also denied 
service connection for Bell's palsy.  The RO informed the 
veteran of its decision in a May 1977 letter and provided 
notice of his appellate rights, but he did not submit a 
notice of disagreement within one year.  Most recently, in a 
rating decision dated in April 1992, the RO determined that 
no new evidence had been received to show service incurrence 
of a left eye disability and confirmed the prior denial of 
service connection for an eye injury.  In a letter dated in 
May 1992, the RO informed the veteran of its decision and 
provided him notice of his appellate rights.  The veteran did 
not file a notice of disagreement with that decision.  The 
April 1992 decision is therefore final, and new and material 
evidence is required to reopen the claim.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.156(a).  



Background and analysis

At the time of the last final denial of the claim in April 
1992, evidence of record included the veteran's service 
medical records, February 1977 VA examination reports, and VA 
medical records dated from August 1987 to February 1992.  

Service medical records show that at his service induction 
examination in June 1969, the veteran gave a history Bell's 
palsy in April 1968 and gave a history of eye trouble.  On 
clinical examination, the examiner evaluated the veteran's 
eyes as normal.  Visual acuity was 20/20 in each eye.  In 
September 1969, the veteran complained of excess tearing in 
his left eye in sunlight and heat.  He was noted to have a 
history of Bell's palsy in 1968 and was referred to the 
neurology clinic.  There he was noted to have a history of 
Bell's palsy, left side, in 1968, improved.  The veteran 
complained that he now had progressive worsening of symptoms 
including excessive tearing, closing of the left eye, and 
increased sensitivity to hot and cold on the left side, 
decreased sensation on the left side, and spasms on the left 
side of his neck.  After examination, skull X-rays including 
Stenver's views, and audiograms, the neurologist at a follow-
up visit in October 1969 sated that his final impression was 
no evidence of involvement of the fifth cranial nerve, 
residuals of seventh cranial nerve damage.  The plan was for 
the veteran to continue taking Valium if needed.  

In November 1969, the veteran was seen in the dispensary with 
continued complaints of increased tearing and pain in his 
left eye.  After examination, the impression was left eye 
complaint, post Bell's palsy.  Left facial paresis and 
tearing of the left eye were noted at a dispensary visit in 
January 1970, and the veteran gave a history of having had 
Bell's palsy in the 12th grade.  At an ear, nose, and throat 
clinic in March 1970, the veteran gave a history of twitching 
of the left side of his face following Bell's palsy three 
years earlier.  The veteran reported he was now having more 
frequent closing of the left eye and was unable to shoot a 
rifle accurately.  Examination revealed a synkinetic tic on 
the left side of the face secondary to abnormal reinnervation 
of the seventh cranial nerve, especially with closing motion 
of the eye.  The physician said he had no recommendation 
other than artificial tears.  On that date in March 1970, a 
physical profile serial report was prepared stating that the 
veteran had a twitch of the left eye due to abnormal 
reinnervation of nerves to the left side of his face.  The 
major restriction was that he should not be allowed to shoot 
a gun (this being the eye he aims with) nor should he be 
assigned any other duty requiring monocular vision.  The 
condition was stated to be permanent.  

When the veteran was seen in a dispensary in December 1970, 
he gave a history of facial weakness on the left side for the 
past one and a half years.  He reported that his left eye 
closed involuntarily, occasionally.  He also stated that he 
was unable to shoot a gun, drive, etc.  On examination, there 
was 30 percent weakness of the seventh cranial nerve on the 
left.  The impression was Bell's palsy, left.  In December 
1970, the veteran was placed on a temporary profile 
restricted from performance of duties requiring binocular 
vision, such as driving and firing weapons, until May 1971.  
The veteran's service medical records include no additional 
complaint or finding relative to his left eye.  

At the veteran's service separation examination in December 
1976, the physician noted that the veteran had a history of 
Bell's palsy since 1968 that existed prior to service with 
multiple evaluations while in service.  He stated that it did 
not interfere with duty performance.  On examination, the 
physician evaluated the veteran's eyes as normal.  His visual 
acuity was 20/20 in each eye.  

Other evidence of record included the report of a February 
1977 VA examination at which the veteran reported he was 
having no trouble with his eye at present.  At a special VA 
eye examination in February 1977, the physician's impression 
after examination was normal eye exam.  

Also of record were VA medical records dated from August 1987 
to February 1992.  In January 1990, the veteran was seen with 
complaints that his left eye had been red and irritated with 
drainage for the past two weeks and he said that it was 
difficult to see out of the left eye.  He was seen in the eye 
clinic and after examination was diagnosed as having iritis 
of the left eye, and medication was prescribed.  A VA 
hospital summary shows that while hospitalized because of a 
severe headache in February 1990, the veteran was noted to 
have anisocoria with dilation of the right pupil.  On 
consultation with ophthalmology, it was determined that the 
explanation was medication prescribed for the iritis.  After 
hospital discharge, the veteran received continuing treatment 
in the ophthalmology clinic, and the impression at an eye 
clinic visit in March 1990 was that the etiology of the 
iritis was unknown, but it was resolved.  At that time, the 
physician noted an external left hemifacial spasm with mild 
posterior displacement of the lateral canthus.  The 
impression was left hemifacial spasm (chronic for 20 to 25 
years) (chronic tic).  At an eye clinic follow-up visit in 
April 1991, the examination was normal.  In June 1991, the 
veteran was seen with a history of redness and drainage in 
both eyes for the past five days.  The veteran did not report 
for an eye clinic visit scheduled for later that month.  At 
an eye clinic visit in February 1992, it was noted that the 
veteran reported that his last episode of iritis had been in 
June 1991.  After the February 1992 examination, the 
impression was history of iritis with negative workup.  
Visual acuity was 20/20 in the right eye and 20/70 in the 
left eye, and the veteran was provided with a prescription 
for glasses.  

Evidence added to the record since the April 1992 rating 
decision includes duplicates of some of the VA medical 
records dated from January 1990 to February 1992 that were of 
record at the time of the April 1992 rating decision.  Also 
added were a VA supplement defined data base sheet and VA 
medical record - discharge note, both dated in February 1990 
and both pertaining to the veteran's February 1990 VA 
hospitalization.  These documents provide information that is 
cumulative of that contained in the February 1990 VA hospital 
summary that was of record at the time of the April 1992 
rating decision.  

The only other evidence added to the record consists of VA 
medical records dated from September 2000 to December 2004.  
They include records of optometry clinic visits in November 
2003 and December 2004.  At those visits, the impressions 
following examinations of the eyes were normal examinations.  
The optometrists dispensed prescriptions for eye glasses for 
correction of refractive errors.  (Refractive errors of the 
eye are not diseases or injuries for which service connection 
may be granted.  38 C.F.R. § 3.303(c) (2005).)  

While these medical records are new, they cannot be regarded 
as material evidence because even when considered with 
previous evidence of record, they do nothing to show that the 
veteran has a current left eye disability that was incurred 
in or aggravated by service, or that shows that it is 
otherwise linked to some incident of active duty.  That is, 
the additional evidence in question does not provide an 
unestablished fact necessary to substantiate the claim for 
service connection for a left eye disability.  The Board 
therefore finds that the added evidence does not raise a 
reasonable possibility of substantiating the claim for 
service connection for left eye disability.  

Based on the foregoing, the Board concludes that none of the 
newly received evidence is new and material evidence.  38 
C.F.R. 3.156(a).  Accordingly, because new and material 
evidence has not been received, reopening of the claim for 
service connection for a left eye disability is not 
warranted.  


ORDER

New and material evidence not having been received, the 
application to reopen the claim for service connection for a 
left eye disability is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


